Rodey, Judge,
delivered the following opinion:
These actions are bills in equity filed by complainant to establish and enforce liens against, the property recovered, for his fees in prosecuting appeals to the Supreme Court of the United States, in what have become known as the “María Rios de Rubio Cases,” 209 U. S. 283, 52 L. ed. 794, 28 Sup. Ct. Rep. 548. The issue is raised by general demurrers to the bills. The matters in controversy are so connected as that the issues thus raised were jointly argued and submitted, so they will be here 'considered together.
In case No. 592 there was no written contract for fees, and no agreed compensation; but in the bill it is alleged that the sum of $1,250 is a reasonable sum for the services rendered. It is, however, stated in the bill, that all of the appellants in the María Ríos de Rubio Cases, among whom was the present respondent Petronils Patricia Rios (her husband being now joined only because he is her husband), agreed that the appeal should be taken to the Supreme Court of the United States, and that complainant should be employed for that purpose to represent all the parties.
In the second case, No. 60.9, the bill alleges that there was a written contract signed by the respondents, who were two sets of other appellants in said María Rios de Rubio Cases, providing that each should pay the sum of $4,000, or a fee of $8,000 in all, to the complainant, and that said contract further provides as follows: “And it is further understood and agreed that the party of the first part shall have a lien upon the land belonging to the respective parties (involved in the suit) to secure the payment of the said fee.”
*552In case No. 592, tbe respondents demurred squarely on tbe ground tbat there is no sucb thing known to tbe law in Porto Rico as an attorneys’ lien for fees; certainly not as against real property.
In tbe second case, No. 609, it appears tbat, pending the appeals to the Supreme Court of tbe United States, all of tbe property involved was either sold or mortgaged to one José J. Benitez, and be is tbe only one tbat has demurred, and be places bis demurrer on the ground tbat even though be knew, — and it is alleged in tbe complaint tbat be in fact did know, of tbe contract for tbe fee, and tbe lien, tbat still be is not in law. bound, as tbe contract was not annotated in tbe registry of property, under tbe requirements of tbe mortgage law of Porto Rico.
After some little examination of the authorities as to tbe right of attorneys to liens upon judgments generally, and upon tbe property of their clients for their fees, we feel authorized to say tbat there probably is a great deal of misapprehension in tbe minds of tbe bar generally on tbat subject. In a general way, an attorney has a lien on tbe papers connected with a suit tbat may be in bis bands, and be may bold them until bis fees are paid. Also, it is undoubtedly tbe best opinion, especially in jurisdictions that allow a lien by statute on judgments, that where an attorney engages in litigation for tbe recovery of real estate, and does in fact recover it, and bis client has no other property, and refuses to pay him, and tbe interest of no innocent third party, has intervened, courts of equity will often enforce bis lien in a proper proceeding, certainly as against the property be has recovered, to compensate him, and this even though tbe attorney would- also have a remedy at law directly against bis client j because, if bis proceeding is to enforce a lien, and *553it alleges that the respondent has no other property, a court of equity is the proper tribunal for that purpose. See Fillmore v. Wells, 10 Colo. 228, 3 Am. St. Rep. 567, 15 Pac. 343. This is a case in which that subject is quite extensively considered. It may, though, as a general proposition, be affirmed, that Federal courts recognize no lien at common law (nor here in Porto Sico or elsewhere at the civil law) beyond that given by the local law. See Gregory v. Pike, 15 C. C. A. 33, 21 U. S. App. 658, 33 U. S. App. 76, 67 Fed. 837; Sherry v. Oceanic Steam Nav. Co. 72 Fed. 565; Luneau v. Edwards, 39 La. Ann. 876, 6 So. 24; Weill v. Levi, 40 La. Ann. 135, 3 So. 559; Central R. & Bkg. Co. v. Pettus, 113 U. S. 117, 28 L. ed. 916, 5 Sup. Ct. Rep. 387; Slide & Spur Gold Mines v. Seymour (vendor’s lien) 153 U. S. 509, 38 L. ed. 802, 14 Sup. Ct. Rep. 842; 3 Am. & Eng. Enc. Law, pp. 460, 461.
Of course, in any proceeding by an attorney to enforce a lien against real property for his fees in jurisdictions where there is no statute giving the right, the relief will be denied where the rights of innocent third parties, without notice, have inter-' vened. This was held to be the rule in this court by a former incumbent of this bench in equity suit No. 247, entitled, Nemesio Guardiola v. Piza Hermanos, in an opinion filed by Judge McKenna under date of December 29, 1904, which can be seen in the files. There is no statute on the subject in Porto Rico.
It may probably be stated that there is no uniform rule on the subject of the right of an attorney to a lien for his fees in the different states of the Union. The fact appears to be that nearly every state has a statute of its own, specifically governing the subject, and very few of them give a lien as of right upon real estate. See Weeks on Attorneys at Law, 2d *554ed. § 385, where a synopsis of the statutes of the different states is set forth. Of course, in cases such as is No. 609, above, where the attorney has a direct contract for a lien, the situation is entirely different; and, as between the parties themselves, any court of equity having jurisdiction will enforce the specific performance of the contract.
A feeling appears to exist in the minds of all native lawyers here in Porto Pico, and also in the minds of many American lawyers practising before this court, especially since the decision of the Supreme Court of the United States in Romeu v. Todd, 206 U. S. 358, 51 L. ed. 1093, 21 Sup. Ct. Rep. 724, that there is something unusually sacred about the mortgage law of this island, and that no person, even though he may have full actual knowledge of the fact, is affected by, or bound by, any contract or agreement between the registered owners of real estate and others, unless such agreement is annotated in the registry of property.
We might, as a general proposition, admit this contention, if it did not go to the extent of implying that such third party is not bound even when he has knowledge of the agreement; especially when that agreement is in writing, and by its terms creates, at least inter partes, an equitable lien against the property in question, and such third party buys with direct intent to defeat, or even defraud, the claimant! If courts of equity have any reason for their existence, we think that such a ease is surely one of them.
While conceding the full force of the ruling in Pomeu v. Todd¿ which is that innocent purchasers are not bound by constructive notice, such as arose from the old chancery rule of I is pendens, unless the fact of the pendency of the suit is noted in the registry, still, it is our opinion that, in this island of *555Porto Pico, as well as in the several states of tbe Union, no person can be an innocent purchaser for value when he has complete knowledge of the rights of another regarding the same, and courts of equity here as elsewhere have power to enforce the rights of the parties in such a case.
It is being continually asserted before us that, under the mortgage law of Porto' Rico, every person is a “tercero” or innocent third party, no matter what his knowledge is, if he was not a party to the contract or instrument. We do not think this is so at the Civil Law any more than at the common law, and we think that the supreme court of Porto Rico has so held. See the case of Valdes v. del Valle, 1 Castro, P. R. 26-32-34; also Voigt v. Rivas, 1 Castro, P. R. 60-62. We are also of the opinion-that the Supreme Court of Spain has so held; at least, the supreme court of Porto Rico says it did, in its opinion in the case of Vicenty v. Vasquez y Otro, 3 Castro, P. R. 478-491. Counsel for complainant here contends also that the same holding of the Supreme Court of Spain is manifest in the Juris. Civil Reps., Book 89, p. 252, and Id. 82, p. 311; Id. p. 6; Id. 92, p. 551; Id. 95, p. 772; Id. 100, p. 679; Id. 102, p. 390.
Prom an examination of the.record in these cases at bar, it is our opinion that all of the parties concerned in the Maria Ríos de Rubio appeals to the Supreme Court of the United States were thoroughly cognizant of the appeals taken; in fact, it is so alleged, and the demurrers admit it; and of the fact that the plaintiff was looking to the land he should recover to compensate him for the large amount of work involved in that controversy; and the respondents in suit No. 592 were cognizant not only of these facts, but also of the signing of the agreement for the lien by the other respondents.
*556Tbe remedy for respondents in botb suits bere is to pay complainant’s bill for his fees as they have contracted to; or if, as. in case No. 592, no compensation was fixed, it is for them to-tender into court what they deem to be proper compensation, or show their readiness to have the court fix a proper fee. The bills allege in both cases that all defendants refuse absolutely to pay complainant anything, and further alleges that they have no other property; therefore, a suit at law would be wholly inadequate.
We cannot agree with the doctrine boldly stated by the "respondent Benitez, that it makes no difference whether he had knowledge of complainant’s rights or not. We think it does make a great difference, and that he could not buy or take a mortgage on that land, even under the mortgage law of Porto-Rico, with full knowledge'of complainant’s rights, simply because the contract between the parties was not annotated in the registry.
We do not think this holding in any way militates against our holding in the second appeal in the Romeu v. Todd, ante, 445, because the facts in that case were entirely different. Even with notice of the proceeding, a third party would not be bound until the complainant in that suit had succeeded in canceling a registered title for his own particular benefit.
Therefore the demurrer in each case will be overruled; but nothing said in the expression of these views will in any manner affect the right of the respondents to deny in their answers any of the facts stated in the bills, or to insist that the proper decree to be given in the cases shall be one to oblige the respondents to specifically perform their contract and execute a mortgage. Orders to this effect will be entered.